 



EXHIBIT 10.2
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY MAY
NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
COMMON STOCK WARRANT
To Purchase Shares of Common Stock of
EpiCept Corporation
Dated as of August 30, 2006 (the “Effective Date”)
     WHEREAS, EpiCept Corporation, a Delaware corporation (the “Company”), has
entered into a Loan and Security Agreement of even date herewith (the “Loan
Agreement”) with Hercules Technology Growth Capital, Inc., a Maryland
corporation (the “Warrantholder”);
     WHEREAS, the Company desires to grant to Warrantholder, in consideration
for, among other things, the financial accommodations provided for in the Loan
Agreement, the right to purchase shares of its Common Stock, par value $0.0001
(the “Common Stock”), pursuant to this Warrant Agreement (the “Agreement”);
     NOW, THEREFORE, the Company and Warrantholder agree as follows:
1. GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.
     This Common Stock Warrant (the “Warrant”) certifies that for value
received, the Company hereby grants to the Warrantholder, and the Warrantholder
is entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date hereof and
prior to the Termination Date (as defined below) to subscribe for and purchase,
from the Company, a number of fully paid and non-assessable shares of Common
Stock equal to the quotient derived by dividing (a) $1,250,000 by (b) the
Exercise Price (the “Warrant Shares”). The exercise price (the “Exercise Price”)
will be equal to $2.65. If the Company receives proceeds on or before the first
anniversary of the Effective Date from the sale or issuance of its equity
securities (other than pursuant to options, warrants or securities outstanding
on the Effective Date or options or restricted stock issued pursuant to its
equity compensation plans in effect on the Effective Date) at a price per share
of Common Stock (determined on an as exercised or as converted basis, if
applicable) that is lower than the Exercise Price, then in such event, the
Exercise Price shall be reduced, concurrently with such issue, to a price
(calculated to the nearest cent) determined by multiplying such Exercise Price
by a fraction, (A) the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such issue plus the number of
shares of Common Stock issuable upon exercise of this Warrant (using the

1.



--------------------------------------------------------------------------------



 



then-existing Exercise Price) and (B) the denominator of which shall be the
number of shares of Common Stock outstanding immediately prior to such issue
plus the number of shares of Common Stock so issued; provided that in no event
shall the Exercise Price be reduced to a price below $0.01 per Share by
operation of this sentence. As used herein, the following terms shall have the
following meanings:
          “Act” means the Securities Exchange Act of 1933, as amended.
          “Charter” means the Company’s Amended and Restated Certificate of
Incorporation, as it may be further amended from time to time.
          “Merger Event” means a merger or consolidation involving the Company
in which the Company is not the surviving entity, or in which the outstanding
shares of the Company’s capital stock are otherwise converted into or exchanged
for shares of capital stock of another entity.
          “Purchase Price” means, with respect to any exercise of this Warrant,
an amount equal to the Exercise Price as of the relevant time multiplied by the
number of shares of Common Stock requested to be exercised under this Warrant
pursuant to such exercise.
2. TERM.
     Except as otherwise provided for herein, the term of this Warrant and the
right to purchase Common Stock as granted herein shall commence on the Effective
Date and shall be exercisable for a period ending upon the fifth anniversary of
the Effective Date (the “Termination Date”).

3. EXERCISE.
     (a) Exercise. The purchase rights set forth in this Warrant are exercisable
by the Warrantholder, in whole or in part, at any time, or from time to time,
prior to the Termination Date set forth in Section 2, by tendering to the
Company at its principal office a notice of exercise in the form attached hereto
as Exhibit I (the “Notice of Exercise”), duly completed and executed. Promptly
upon receipt of the Notice of Exercise and the payment of the Purchase Price in
accordance with the terms set forth below, and as soon as practicable
thereafter, the Company shall issue to the Warrantholder a certificate for the
number of shares of Common Stock purchased and shall execute the acknowledgment
of exercise in the form attached hereto as Exhibit II (the “Acknowledgment of
Exercise”) indicating the number of shares of Common Stock which remain subject
to future purchases, if any.
     The Purchase Price may be paid at the Warrantholder’s election either
(i) by cash or check, or (ii) by surrender of all or a portion of the Warrant
for shares of Common Stock to be exercised under this Warrant and, if
applicable, an amended Warrant representing the remaining number of shares
purchasable hereunder, as determined below (“Net Issuance Method”). If the
Warrantholder elects the Net Issuance Method, the Company will issue Common
Stock in accordance with the following formula:

                 
 
  X   =   Y(A-B)    
 
          A    

             
Where:
  X   =   the number of shares of Common Stock to be issued to the
Warrantholder.
 
           
 
  Y   =   the number of shares of Common Stock requested to be exercised under
this Warrant.

2.



--------------------------------------------------------------------------------



 



             
 
  A   =   the fair market value of one (1) share of Common Stock on the date the
Common Stock is issued.
 
           
 
  B   =   the Exercise Price, as adjusted.

          For purposes of the above calculation, current fair market value of
Common Stock shall mean with respect to each share of Common Stock:
          (i) if the Common Stock is listed on a securities exchange, and:
               (1) if the Common Stock is traded on a securities exchange, the
fair market value shall be deemed to be the average of the closing prices over a
ten (10) day period ending three days before the day the current fair market
value of the Common Stock is being determined; or
               (2) if the Common Stock is actively traded over-the-counter, the
fair market value shall be deemed to be the average of the closing bid and asked
prices quoted on the OTC Bulletin Board over the ten (10) day period ending
three days before the day the current fair market value of the Common Stock is
being determined; and
               (3) if at any time the Common Stock is not listed on any
securities exchange or the over-the-counter market, the current fair market
value of Common Stock shall be the highest price per share which the Company
could obtain from a willing buyer (not a current employee or director) for
shares of Common Stock sold by the Company, from authorized but unissued shares,
as most recently determined in good faith by its Board of Directors, unless the
Company shall become subject to a Merger Event pursuant to which the Company is
not the surviving party, in which case the fair market value of Common Stock
shall be deemed to be the per share value received by the holders of the
Company’s Common Stock on a common equivalent basis pursuant to such Merger
Event.
     Upon partial exercise by either cash or Net Issuance Method, the Company
shall promptly issue an amended Warrant representing the remaining number of
shares purchasable hereunder. All other terms and conditions of such amended
Warrant shall be identical to those contained herein, including, but not limited
to the Effective Date hereof.
     (b) Exercise Prior to Expiration. To the extent this Warrant is not
previously exercised as to all Common Stock subject hereto, and if the fair
market value of one share of the Common Stock is greater than the Exercise Price
then in effect, this Warrant shall be deemed automatically exercised pursuant to
Section 3(a) (even if not surrendered) on the Termination Date. For purposes of
such automatic exercise, the fair market value of one share of the Common Stock
on the Termination Date shall be determined pursuant to Section 3(a). To the
extent this Warrant or any portion thereof is deemed automatically exercised
pursuant to this Section 3(b), the Company agrees to promptly notify the
Warrantholder of the number of shares of Common Stock, if any, the Warrantholder
is to receive by reason of such automatic exercise.
4. RESERVATION OF SHARES.
     During the term of this Warrant, the Company will at all times have
authorized and reserved a sufficient number of shares of its Common Stock to
provide for the exercise of the rights to purchase Common Stock as provided for
herein.

3.



--------------------------------------------------------------------------------



 



5. NO FRACTIONAL SHARES OR SCRIP.
     No fractional shares or scrip representing fractional shares shall be
issued upon the exercise of this Warrant, but in lieu of such fractional shares
the Company shall, at its election, either pay a cash adjustment in respect of
such final fraction in an amount equal to such fraction multiplied by the
Exercise Price or round up to the next whole share.
6. REGISTRATION RIGHTS. The Company shall file a registration statement with the
SEC registering the Common Stock issuable upon exercise of this Warrant no later
than November 30, 2006 and shall use its best efforts to cause such registration
statement to remain effective through the Termination Date.
7. WARRANTHOLDER REGISTRY.
     The Company shall maintain a registry showing the name and address of the
registered holder of this Warrant. The Warrantholder’s initial address, for
purposes of such registry, is set forth below Warrantholder’s signature on this
Warrant. The Warrantholder may change such address by giving written notice of
such changed address to the Company.
8. ADJUSTMENT RIGHTS.
     The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment, as follows:
     (a) Merger Event. If at any time there shall be Merger Event, then, as a
part of such Merger Event, lawful provision shall be made so that the
Warrantholder shall thereafter be entitled to receive, upon exercise of this
Warrant, the number of shares of Common Stock or other securities or property of
the successor corporation resulting from such Merger Event that would have been
issuable if the Warrantholder had exercised this Warrant immediately prior to
the Merger Event. In any such case, appropriate adjustment (as determined in
good faith by the Company’s Board of Directors) shall be made in the application
of the provisions of this Warrant with respect to the rights and interests of
the Warrantholder after the Merger Event such that the provisions of this
Warrant (including adjustments of the Exercise Price and number of shares of
Common Stock issuable hereunder) shall be applicable in their entirety, and to
the greatest extent possible. Without limiting the foregoing, in connection with
any Merger Event, upon the closing thereof, the successor or surviving entity
shall assume the obligations of this Warrant.
     (b) Reclassification of Shares. Except as set forth in Section 8(a), if the
Company at any time shall, by combination, reclassification, exchange or
subdivision of securities or otherwise, change any of the securities as to which
purchase rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
combination, reclassification, exchange, subdivision or other change.
     (c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased, and the number of shares of
Common Stock issuable upon exercise of this Warrant shall be proportionately
increased, or (ii) in the case of a combination, the Exercise Price shall be
proportionately increased, and the number of shares of Common Stock issuable
upon the exercise of this Warrant shall be proportionately decreased.

4.



--------------------------------------------------------------------------------



 



     (d) Stock Dividends. If the Company at any time while this Warrant is
outstanding shall:
          (i) pay a dividend with respect to the Common Stock payable in Common
Stock, then the Exercise Price in effect immediately prior to the date of
determination of stockholders entitled to receive such dividend or distribution
shall be multiplied by a fraction (A) the numerator of which shall be the total
number of shares of Common Stock (excluding treasury shares, if any) outstanding
immediately prior to such dividend or distribution, and (B) the denominator of
which shall be the total number of shares of Common Stock outstanding
immediately after such dividend or distribution and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted (any
such adjustment made pursuant to this Section 8(d)(i) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution); or
          (ii) make any other distribution with respect to Common Stock (or
stock into which the Common Stock is convertible), except any distribution
specifically provided for in any other clause of this Section 8, then, in each
such case, provision shall be made by the Company such that the Warrantholder
shall receive upon exercise or conversion of this Warrant a proportionate share
of any such distribution as though it were the holder of the Common Stock (or
other stock for which the Common Stock is convertible) as of the record date
fixed for the determination of the shareholders of the Company entitled to
receive such distribution.
     (e) Notice of Adjustments. Whenever an adjustment to the Exercise Price or
the number of shares of Common Stock issuable upon exercise of this Warrant is
made pursuant to this Section 8, the Company shall send to the Warrantholder a
notice setting forth, in reasonable detail, (i) the event requiring the
adjustment, (ii) the amount of such adjustment, (iii) the method by which such
adjustment was calculated, (iv) the adjusted Exercise Price (if the Exercise
Price has been adjusted), and (v) the number of shares of Common Stock subject
to purchase hereunder after giving effect to such adjustment, and shall cause
such notice to be mailed (by first class mail, postage prepaid, or by reputable
overnight courier with all charges prepaid) within thirty (30) days of such
adjustment addressed to the Warrantholder at the address for the Warrantholder
set forth in the registry referred to in Section 7.
9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
     (a) Reservation of Common Stock. The Common Stock has been duly and validly
reserved and, when issued in accordance with the provisions of this Warrant,
will be validly issued, fully paid and non-assessable, and will be free of any
taxes, liens, charges or encumbrances of any nature whatsoever. The Company has
made available to the Warrantholder true, correct and complete copies of its
Charter and Bylaws. The issuance of certificates for shares of Common Stock upon
exercise of this Warrant shall be made without charge to the Warrantholder for
any issuance tax in respect thereof, or other cost incurred by the Company in
connection with such exercise and the related issuance of shares of Common
Stock; provided that the Company shall not be required to pay any tax which may
be payable in respect of any transfer and the issuance and delivery of any
certificate in a name other than that of the Warrantholder.
     (b) Due Authority. The execution and delivery by the Company of this
Warrant and the performance of all obligations of the Company hereunder,
including the issuance to the Warrantholder of the right to acquire the shares
of Common Stock, have been duly authorized by all necessary corporate action on
the part of the Company. This Warrant: (1) is not inconsistent with the
Company’s Charter or Bylaws; (2) does not contravene any law or governmental
rule, regulation or order applicable to it; and (3) does not and will not
contravene any provision of, or constitute a default under, any indenture,
mortgage, contract or other instrument to which it is a party or by which it is
bound. This Warrant constitutes a legal, valid and binding agreement of the
Company, enforceable against it in accordance with its terms.

5.



--------------------------------------------------------------------------------



 



     (c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Warrant, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby. All issued and
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid and nonassessable. All outstanding shares of Common Stock
were issued in full compliance with all federal and state securities laws.
Attached to this Warrant as Exhibit IV is a true and correct capitalization
table of the Company.
     (d) Other Commitments to Register Securities. Except as set forth on
Exhibit V, the Company is not, pursuant to the terms of any other agreement
currently in existence, under any obligation to register under the Act any of
its presently outstanding securities or any of its securities which may
hereafter be issued.
     (e) Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Warrant, will each constitute a transaction exempt from (i) the
registration requirements of Section 5 of the Act, in reliance upon Section 4(2)
thereof, and (ii) the qualification requirements of the applicable state
securities laws.
     (f) Compliance with Rule 144. If the Warrantholder proposes to sell Common
Stock issuable upon the exercise of this Warrant in compliance with Rule 144
promulgated by the Securities and Exchange Commission (the “SEC”), then, upon
the Warrantholder’s written request to the Company, the Company shall furnish to
the Warrantholder, within ten days after receipt of such request, a written
statement confirming, if true, the Company’s compliance with the filing
requirements of the SEC as set forth in such Rule, as such Rule may be amended
from time to time if applicable to the Company.
10. REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.
     This Warrant has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:
     (a) Investment Purpose. This Warrant and the Common Stock that the
Warrantholder will acquire upon exercise of the Warrantholder’s rights contained
herein will be acquired for its own account for investment and not with a view
to the sale or distribution of any part thereof, and the Warrantholder has no
present intention of selling or engaging in any public distribution of the same
except pursuant to an effective registration statement or an exemption from the
Act.
     (b) Private Issue. The Warrantholder understands (i) neither this Warrant
nor the Common Stock issuable upon exercise of this Warrant is registered under
the Act or qualified under applicable state securities laws on the ground that
the issuance contemplated by this Warrant will be exempt from the registration
and qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this
Section 10.
     (c) Disposition of the Warrantholder’s Rights. In no event will the
Warrantholder make a disposition of any of its rights to acquire Common Stock
hereunder unless and until (i) it shall have notified the Company of the
proposed disposition, and (ii) if requested by the Company, it shall have
furnished the Company with an opinion of counsel (which counsel may either be
inside or outside counsel to the Warrantholder) reasonably satisfactory to the
Company and its counsel to the effect that (A) appropriate action necessary for
compliance with the Act has been taken, or (B) an exemption from the
registration requirements of the Act is available. Notwithstanding the
foregoing, the restrictions

6.



--------------------------------------------------------------------------------



 



imposed upon the transferability of any of the Warrantholder’s rights to acquire
Common Stock hereunder do not apply to transfers from the beneficial owner of
any of the aforementioned securities to its nominee or from such nominee to its
beneficial owner, or to any transfers to an Affiliate of the Warrantholder, and
shall terminate as to any particular share of Common Stock when (1) such
security shall have been effectively registered under the Act and sold by the
holder thereof in accordance with such registration or (2) such security shall
have been sold without registration in compliance with Rule 144 under the Act,
or (3) a letter shall have been issued to the Warrantholder at its request by
the Staff of the SEC or a ruling shall have been issued to the Warrantholder at
its request by the SEC stating that no action shall be recommended by such staff
or taken by the SEC, as the case may be, if such security is transferred without
registration under the Act in accordance with the conditions set forth in such
letter or ruling and such letter or ruling specifies that no subsequent
restrictions on transfer are required. Whenever the restrictions imposed
hereunder shall terminate, as hereinabove provided, the Warrantholder or holder
of a share of Common Stock then outstanding as to which such restrictions have
terminated shall be entitled to receive from the Company, without expense to
such holder, one or more new certificates for this Warrant or for such shares of
Common Stock not bearing any restrictive legend.
     (d) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.
     (e) Accredited Investor. The Warrantholder is an “accredited investor”
within the meaning of the Rule 501 of Regulation D under the Act, as presently
in effect.
11. TRANSFERS.
     Subject to compliance with any applicable securities laws and the terms and
conditions contained in Section 10, this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable in
whole or in part by the Warrantholder and any successor transferee upon
surrender of this Warrant at the principal office of the Company, together with
a notice of transfer in the form attached hereto as Exhibit III (the “Transfer
Notice”), duly executed by the Warrantholder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denomination or denominations specified in such Transfer Notice, and
shall issue to the assignor a new Warrant evidencing the portion of the Warrant
not so assigned, and this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for Warrant Shares without
having a new Warrant issued.
12. MISCELLANEOUS.
     (a) Effective Date. The provisions of this Warrant shall be construed and
shall be given effect in all respects as if it had been executed and delivered
by the Company on the date hereof. This Warrant shall be binding upon any
successors or assigns of the Company.
     (b) Remedies. In the event of any default hereunder, the non-defaulting
party may proceed to protect and enforce its rights either by suit in equity
and/or by action at law, including but not limited to an action for damages as a
result of any such default, and/or an action for specific performance for any
default where Warrantholder will not have an adequate remedy at law and where
damages will not be readily ascertainable.
     (c) No Impairment of Rights. The Company will not, by amendment of its
Charter or through any other means, avoid or seek to avoid the observance or
performance of any of the terms of this

7.



--------------------------------------------------------------------------------



 



Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate in order to protect the rights of the Warrantholder against
impairment.
     (d) Entire Agreement; Amendments. This Warrant constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof. None of the
terms of this Warrant may be amended except by an instrument executed by each of
the parties hereto.
     (e) No Waiver. No omission or delay by the Warrantholder at any time to
enforce any right or remedy reserved to it, or to require performance of any of
the terms, covenants or provisions hereof by the Company at any time designated,
shall be a waiver of any such right or remedy to which the Warrantholder is
entitled, nor shall it in any way affect the right of the Warrantholder to
enforce such provisions thereafter.
     (f) Survival. All agreements, representations and warranties contained in
this Warrant or in any document delivered pursuant hereto shall be for the
benefit of the Warrantholder and shall survive the execution and delivery of
this Warrant and the expiration or other termination of this Warrant.
     (g) Governing Law. This Warrant shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.
     (h) Consent to Jurisdiction and Venue. All judicial proceedings arising in
or under or related to this Warrant may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Warrant, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in Santa Clara County, California; (b)
waives any objection as to jurisdiction or venue in Santa Clara County,
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Warrant. Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of either party to bring proceedings in the courts of any other
jurisdiction.
     (i) Mutual Waiver of Jury Trial. Because disputes arising in connection
with complex financial transactions are most quickly and economically resolved
by an experienced and expert person and the parties wish applicable state and
federal laws to apply (rather than arbitration rules), the parties desire that
their disputes arising out of this Warrant be resolved by a judge applying such
applicable laws. EACH OF THE COMPANY AND WARRANTHOLDER SPECIFICALLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM,
COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”)
ASSERTED BY THE COMPANY AGAINST WARRANTHOLDER OR ITS ASSIGNEE OR BY
WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE COMPANY IN CONNECTION WITH THIS
WARRANT. If this jury waiver is for any reason unenforceable, all disputes shall
be resolved by judicial reference under California Code of Civil Procedure
Section 638.
     (j) Specific Performance. The Warrantholder and the Company agree that
either may be irreparably damaged by any breach or threatened breach of this
Warrant. Upon a breach or threatened breach of the terms, covenants and/or
conditions of this Warrant by the Warrantholder or the Company, the other party
shall, in addition to all other remedies, be entitled to seek a temporary or
permanent injunction and/or a decree for specific performance, in accordance
with the provisions hereof. The

8.



--------------------------------------------------------------------------------



 



Warrantholder and the Company each waives the claim or defense that it has an
adequate remedy at law, and such person shall not offer in any such action or
proceeding the claim or defense that such remedy at law exists.
     (k) No Shareholder Rights. This Warrant does not entitle the Warrantholder
to any voting rights or other rights as a shareholder of the Company prior to
the exercise of this Warrant.
     (l) Saturdays, Sundays, Holidays Etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day. “Business Day” shall mean any day
except Saturday, Sunday, any day which shall be a federal legal holiday in the
United States or any day on which banking institutions in the State of New York
are authorized or required by law or other governmental action to close.
     (m) Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
     (n) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Warrantholder shall operate as a
waiver of such right or otherwise prejudice Warrantholder’s rights, powers or
remedies, notwithstanding the fact that all rights hereunder terminate on the
Termination Date. If the Company willfully and knowingly fails to comply with
any provision of this Warrant, which results in any material damages to the
Warrantholder, the Company shall pay to Warrantholder such amounts as shall be
sufficient to cover any costs and expenses including, but not limited to,
reasonable attorneys’ fees, including those of appellate proceedings, incurred
by Warrantholder in collecting any amounts due pursuant hereto or in otherwise
enforcing any of its rights, powers or remedies hereunder.
     (o) Counterparts. This Warrant and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
[Remainder of Page Intentionally Left Blank]

9.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be
executed by its officers thereunto duly authorized as of the Effective Date.

              COMPANY:   EpiCept Corporation    
 
           
 
  By:   /s/ Robert W. Cook    
 
     
 
   
 
  Title:   SVP & CFO    
 
     
 
        Attn:         270 Sylvan Avenue         Englewood Cliffs, NJ 07632    
 
            WARRANTHOLDER:   Hercules Technology Growth Capital, Inc.    
 
           
 
  By:   /s/ Scott Harney    
 
     
 
   
 
  Title:   Chief Legal Officer     
 
     
 
        Hercules Technology Growth Capital, Inc..         Attn: Chief Legal
Officer         525 University Avenue         Suite 700         Palo Alto, CA
94301    

10.



--------------------------------------------------------------------------------



 



EXHIBIT I
NOTICE OF EXERCISE
To: EpiCept Corporation:

(1)   The undersigned Warrantholder hereby elects to purchase
[                    ] shares of the Common Stock of EpiCept Corporation,
pursuant to the terms of the Warrant dated August 28, 2006 (the “Warrant”)
between EpiCept Corporation and the Warrantholder, and [CASH PAYMENT: tenders
herewith payment of the Purchase Price in full, together with all applicable
transfer taxes, if any.] [NET ISSUANCE METHOD: elects pursuant to Section 3(a)
of the Agreement to effect a Net Issuance.]   (2)   In exercising its rights to
purchase the Common Stock of EpiCept Corporation, the undersigned hereby
confirms and acknowledges the investment representations and warranties made in
Section 10 of the Warrant.   (3)   Please issue a certificate or certificates
representing said shares of Common Stock in the name of the undersigned or in
such other name as is specified below.

                            (Name)    
 
                     
 
  (Address)        
 
            WARRANTHOLDER:   Hercules Technology Growth Capital, Inc.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:        
 
     
 
   

11.



--------------------------------------------------------------------------------



 



EXHIBIT II
ACKNOWLEDGMENT OF EXERCISE
The undersigned EpiCept Corporation, hereby acknowledge receipt of the “Notice
of Exercise” from Hercules Technology Growth Capital, Inc., to purchase [___]
shares of the Common Stock of EpiCept Corporation, pursuant to the terms of the
Warrant, and further acknowledges that [                    ] shares remain
subject to purchase under the terms of the Warrant.

              COMPANY:   EpiCept Corporation    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:        
 
     
 
   

12.



--------------------------------------------------------------------------------



 



EXHIBIT III
TRANSFER NOTICE
(To transfer or assign the foregoing Warrant execute this form and supply
required information. Do not use this form to purchase shares.)
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby transferred and assigned to

               
(Please Print)
       
 
       
whose address is
 
 
   
 
 
 
   
 
             

                 
 
  Dated:                          
 
                    Holder’s Signature:        
 
         
 
   
 
                    Holder’s Address:        
 
         
 
   
 
                         

13.